Title: To Benjamin Franklin from Samuel Cooper, 6 September 1782
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston N.E. Septr. 6th. 1782.
In a Letter I wrote you a few Weeks past, giving some general Account of our Affairs, I mentioned my Kinsman William Cooper, and Mr Leverett, who I then thought were Prisoners in England, since which they with many others of our Countrymen have happily arrived here.
I have been suspicious that our late severe Disappointment in the West Indies by the Defeat of the Count de Grasse would encourage the Court of London to continue the War by insisting on inadmissible Terms of Peace. If this should be the Case it would be perhaps as unwise as it is contrary to all the former declared Principles of the new British Ministry. For notwithstanding this Disappointment the Cause of the Allies still stands upon high Ground. Savanna is already evacuated and there are strong Appearances that Charlestown will soon follow. The Refugees and American Levies in N. York are in great Confusion and Distress upon being notified by Sr. Guy Carleton that the Court of London was disposed to acknowledge the Independence of America as a Basis of Peace. At present we are at a Loss what Judgment to form of the real Intentions of that Court. If it means to continue the War it must intend to employ it’s Forces now on this Continent, or at least a great part of them, in some other Quarter, perhaps in the West Indies; and yet we have a recent Report that fresh Troops are arrived at Hallifax from Britain.

The Marquiss de Vaudruiel with 13 Ships of the Line and several Frigates lately arrived here from the West Indies to repair. I cannot easily describe to you the mutual Tokens of Respect and Friendship that have passed between the Marquiss & his Officers and the Government and principal Inhabitants of this Common Wealth. Every Thing has appeared in the true Spirit of the Alliance, to promote the Purposes this Visit of the Fleet must contribute not a little. Unluckily a few days ago the Magnifique of 74 Guns in changing her Station run a Ground, and we fear is lost. Immediately it was the Cry of every Body, let the 74 Gun Ship ready to be launched at Portsmouth be offerr’d to the King by Congress, to supply the Place of the Magnifique. We are but one of the 13 States, and we know not the Views and Engagements of Congress respecting that Ship; but I never knew a Proposal made with more Warmth of Friendship than this appeared to be done here by every Rank of men; upon which Account as it was peculiarly pleasing to me, I thought it worth mentioning to you.
General Washington has taken every Care to afford the Marquiss de Vaudrueil the best and most early Intelligence. A Day or two ago an Express arrived from the General acquainting the Marquiss that an English Fleet had arrived from the W. Indies near the Chesapeek of 25 Sail of the Line, and this Morning another Express was received that came with uncommon Dispatch upon the same Subject. Proper Measures have been taken, and the Governor accompanied the Marquiss down the Harbour this Morning to accelerate with the Aid of our People all proper Precautions.
Mr Temple has of late been much offended with me for not acknowledging before a Committee of the Genl. Court, that I knew and advised to his last Going to England and to Lord North’s Closet with a professed View to oppose the Representations of Galloway, &c &c, when I never did advise to it, nor ever thought it a justifiable or prudent Measure.— My Sermon on the Taking of Quebec the last War was sneeringly advertised for, with a manifest Design to bring into View what I had formerly said of the French Nation. The Advertisement was supposed to be from Mr T. tho carried to the Press by a Nathan Blodget, formerly Purser to the Alliance Frigate, who on his Return from France discovered, I am told, great Prejudices against you, and has lately been an Intimate of Mr T. He has since embarqued again for that Country. Judge Sullivan, a most respectable Character took some Notice of the Advertisement in the public Papers. This brought on a Controversy in Print, in which I would take no part, and which has risen high. Mr T. claims great Merit for procuring and sending to this Country Hutchinson’s Letters at the Expence of all he held under the British Crown. To this Mr Sullivan opposes your Advertisement in a London Paper respecting the Letters, and a printed Letter of Mr. T. in which he declares solemnly he had no Concern directly or indirectly in procuring or sending them. As I have ever been disposed to be friendly to Mr T. his Behavior in this whole Matter has been unkind to me as well as injurious to himself.
I cannot omit mentioning the Situation of Mr Jonathan Amory, formerly a noted Merchant of this Town, and who left us at the opening of the War, and went to England, and afterwards at Newport took an Oath of Allegiance to the British King, but has long wished and applied for Leave to return to his native Country, from which he is now excluded by Law. He is a Gentleman of an amiable private Character, and has never taken an active part against his Country. He resides at Brussells, where should the Conferences for Peace open he will wait on you and state his Case and his Views. I am sure you will be ready to serve him as far as public Propriety and Safety will admit. From the Importunity of his Friends I could not forbear making this Mention of him.
I am extremely obliged to you for all your kind Attention to my Grandson; and am sorry to hear of the Disturbances in Geneva; I have the Satisfaction to find by a Letter from him to his Father that he was safe out of the City. Col. Johonnot arrived fortunately two months past at Baltimore, where his Affairs, as he writes, wore an agreeable Aspect. I expect to see him in Boston every Moment.

With every Sentiment of Respect and Affection Your old Friend
